NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                         MAR 22 2018
                                                                       MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT

STEPHEN YAGMAN,                                  No.    17-55682

                Plaintiff-Appellant,             D.C. No. 2:16-cv-07343-VAP-
                                                 AFM
 v.

DAVID R. KITTAY; et al.,                         MEMORANDUM*

                Defendants-Appellees.

                    Appeal from the United States District Court
                       for the Central District of California
                    Virginia A. Phillips, Chief Judge, Presiding

                            Submitted March 13, 2018**

Before:      LEAVY, M. SMITH, and CHRISTEN, Circuit Judges.

      Stephen Yagman appeals pro se from the district court’s judgment

dismissing for lack of subject matter jurisdiction his action against various parties

involved in his Chapter 7 bankruptcy case. We have jurisdiction under 28 U.S.C.

§ 1291. We review do novo, Colony Cove Props., LLC v. City of Carson, 640 F.3d


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
948, 955 (9th Cir. 2011), and we affirm.

      The district court properly dismissed Yagman’s action against the

bankruptcy trustee and his counsel as barred by the Barton doctrine. See Beck v.

Fort James Corp. (In re Crown Vantage, Inc.), 421 F.3d 963, 970, 972 (9th

Cir. 2005) (Barton doctrine applies to “a bankruptcy trustee or other officer

appointed by the bankruptcy court for acts done in the officer’s official capacity,”

even after the bankruptcy is closed).

      Contrary to Yagman’s contention, the district court properly resolved the

existence of subject matter jurisdiction on defendants’ motion to dismiss under

Fed. R. Civ. P. 12(b)(1).

      Because we affirm the dismissal for lack of subject matter jurisdiction, we

do not consider the merits of Yagman’s claims.

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      AFFIRMED.




                                           2                                    17-55682